Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the updated segmented two-dimensional medical image" in Lines 4-5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the second lesion" in Lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (US 2019/0333225 A1; hereafter: Wan), and further in view of Gotra A, Sivakumaran L, Chartrand G, Vu KN, Vandenbroucke-Menu F, Kauffmann C, Kadoury S, Gallix B, de Guise JA, Tang A. Liver segmentation: indications, techniques and future directions. Insights Imaging. 2017 Aug;8(4):377-392. doi: 10.1007/s13244-017-0558-1. Epub 2017 Jun 14. PMID: 28616760; PMCID: PMC5519497.; hereafter: Gotra.
Regarding Claim 1, Wan teaches: a method (Figure 1), in a data processing system comprising at least one processor and at least one memory (Figure 2), the at least one memory comprising instructions executed by the at least one processor to implement lesion segmentation logic for refining lesion contours with combined active contour and inpainting (Figure 2: element 204; Para 51: “Such computer-executable instructions can be stored on one or more computer-readable media including non-transitory, computer-readable storage media such as storage 208 and/or memory 204.”), the method comprising: receiving an initial segmented medical image having organ tissue including a set of object contours and a contour to be refined (Para 36: “The image segmentation technique starts at reference numeral 100 when an initialization point is obtained. The initialization point is a pixel or voxel of an image having a feature to be delineated.”; Para 37: “the initialization information can be information specifying a bounding region (i.e., an area of image containing the feature to be delineated) to focus the generation of the initial set of possible contours to a particular portion of the image. The initialization can also be the output of an automatic algorithm, such as an algorithm optimized or trained to identify a feature of interest in an image rather than accurately and/or completely segment the feature.”) but does not explicitly teach inpainting object voxels inside all contours of the set.
In a related art, Gotra teaches: inpainting object voxels inside all contours of the set (Page 381-385 discusses a variety of segmentation techniques to help separate regions of interests from other regions. Page 383, 2nd column discloses assisted-inpainting as a segmentation technique that selectively sticks to certain regions while avoiding others and identifies voxels within a contour. Page 384, 2nd column discloses fully automated and machine learning-based segmentation that can be used to highlight pixels/voxels in a region of interest/contour) for highlighting and differentiating regions and areas of interests from other regions of the image for more accurate processing and identification of a lesion.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wan with the above teachings of Gotra to incorporate the inpainting of voxels/pixels within a contour. The motivation in doing so would lie in a better separation of regions of interests from non-region of interests for better and more accurate processing and identification of lesions.
Wan, in view of Gotra, teaches: calculating an updated contour around the contour to be refined based on the in-painted object voxels to form an updated segmented medical image (Wan: Para 24: “the processor can be configured to refine each contour from the set of candidate solutions. The processor can be configured to generate the set of contours in accordance with an active contour segmentation technique. The set of contours can include respective results following one or more iterations according to the image segmentation technique.”); determining whether the updated segmented medical image is improved compared to the initial segmented medical image (Wan: Para 39: “An active contouring algorithm can be an iterative algorithm that, in some examples, evolves a curve by minimizing an energy functional based on image intensity data.”; each iteration where the energy function was minimized further is analogous to determining whether the updated contour is improved compared to the initial segmentation; Wan: “Para 41: “The level set function evolves (i.e. the energy functional is minimized). That is, as the contour evolves, the curve expands outward from the initialization or seed point. Conventionally, a final state of the curve (contour) at convergence is utilized as a final segmentation.”); and keeping the updated segmented medical image responsive to the updated segmented medical image being improved (Wan: “Para 41: “The level set function evolves (i.e. the energy functional is minimized). That is, as the contour evolves, the curve expands outward from the initialization or seed point. Conventionally, a final state of the curve (contour) at convergence is utilized as a final segmentation.”). 
Regarding Claim 2, Wan, in view of Gotra, teaches: the method of claim 1, further comprising: keeping the initial segmented medical image responsive to updated segmented medical image not being improved (Wan: Para 46: “The contour from each subset having a fitness value satisfying a predetermined condition can be selected as a candidate solution.”; suggests that candidate contours that do not satisfy a predetermined condition are left out or discarded before undergoing another iteration.; See Para 45-46 for further discussions regarding the selection of updated contours based on the initial set of contours). 
Regarding Claim 3, Wan, in view of Gotra, teaches: the method of claim 1, wherein determining whether the updated segmented medical image is improved comprises: determining a first contrast for the initial segmented medical image; determining a second contrast for the updated segmented two-dimensional medical image; and determining whether the second contrast are greater than the first contrast (Wan: Para 40: “More specifically, to generate a set of contours based on the initialization point, a variation of the Chan-Vase active contour technique can be utilized. This technique seeks to separate a target (e.g., the feature to be delineated) from a background by minimizing intensity variances among voxels inside a contour and among voxels outside the contour.”; means are a core component of variances and is an analogous measure to means. Lower variances suggest means that have data points closer together and are not affected by outliers, especially low outliers that can drag the mean down.).
Regarding Claim 4, Wan, in view of Gotra, teaches: the method of claim 1, wherein determining whether the updated segmented medical image is improved comprises: determining a first variance between voxels inside each contour and voxels outside the contour but remaining within a predetermined distance away from the contour for the initial segmented medical image; determining a second variance between voxels inside each contour and voxels outside the contour but remaining within a pre-determined distance away from the contour for the updated segmented medical image; and determining whether the second variance is less than the first variance (Wan: Para 40: “More specifically, to generate a set of contours based on the initialization point, a variation of the Chan-Vase active contour technique can be utilized. This technique seeks to separate a target (e.g., the feature to be delineated) from a background by minimizing intensity variances among voxels inside a contour and among voxels outside the contour.”; minimization of a variance suggests that the updated variance should be less than the initial variance).
Regarding Claim 5, Wan, in view of Gotra, teaches: the method of claim 4, wherein determining the first variance and the second variance comprises calculating variance of a set of n voxels                                 
                                    (
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                     
                                    …
                                    ,
                                     
                                    
                                        
                                            x
                                        
                                        
                                            n
                                        
                                    
                                    )
                                
                             as follows (Wan: Para 40: “More specifically, to generate a set of contours based on the initialization point, a variation of the Chan-Vase active contour technique can be utilized. This technique seeks to separate a target (e.g., the feature to be delineated) from a background by minimizing intensity variances among voxels inside a contour and among voxels outside the contour.”; the equation claimed in claim 5 is a standard variance equation that would be captured the variance calculation done in Wan):
                
                    
                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                        
                            n
                        
                    
                    -
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        n
                                                    
                                                
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                        
                            2
                        
                    
                
            

Regarding Claim 6, Wan, in view of Gotra, teaches: the method of claim 1, wherein the set of object contours comprises at least one lesion contour (Wan: Para 2: “In medical imaging, for instance, image segmentation, or contouring, can be employed to locate and identify a lesion or other abnormality and distinguish such a feature from healthy tissue in a medical image”).
Regarding Claim 7, Wan, in view of Gotra, teaches: the method of claim 1, wherein the set of object contours comprises at least a contour of a non-organ part of the segmented medical image (Para 17: “image segmentation enables delineation of features (e.g., anatomy, lesions, tumors, various other abnormalities, etc.) in a medical image to facilitate planning and execution of medical procedures.”; anatomy includes any anatomical structures that are non-organ).
Regarding Claim 8, Wan, in view of Gotra, teaches: the method of claim 1, wherein the set of object contours comprises at least one vessel or artery contour (Para 17: “image segmentation enables delineation of features (e.g., anatomy, lesions, tumors, various other abnormalities, etc.) in a medical image to facilitate planning and execution of medical procedures.”; anatomy includes vessel and artery structures.).
Regarding Claim 9, Wan, in view of Gotra, teaches: the method of claim 1, wherein the contour to be refined corresponds to a lesion (Wan: Para 2: “In medical imaging, for instance, image segmentation, or contouring, can be employed to locate and identify a lesion or other abnormality and distinguish such a feature from healthy tissue in a medical image”).
Regarding Claim 10, Wan, in view of Gotra, teaches: the method of claim 1, wherein inpainting the object voxels inside all contours of the set comprises inpainting non-organ tissue voxels in a vicinity of the second lesion (Gotra: Page 381-385 discusses a variety of segmentation techniques to help separate regions of interests from other regions. Gotra: Page 383, 2nd column discloses assisted-inpainting as a segmentation technique that selectively sticks to certain regions while avoiding others and identifies voxels within a contour. Gotra: Page 384, 2nd column discloses fully automated and machine learning-based segmentation that can be used to highlight pixels/voxels in a region of interest/contour).
Regarding Claims 14-17, Claims 14-17 recite a computer program product stored on a computer readable medium that, when executed, performs the methods of Claim 1-4. Therefore, the rejections of Claims 1-4 are equally applied (see Wan: Para 21 or 51).
Regarding Claim 18-20, Claims 18-20 recite an apparatus that implements the methods of Claims 1 and 3-4. Therefore, the rejections of Claims 1 and 3-4 are equally applied (see Wan: Figure 2 and 3).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wan, in view of Gotra, as applied to claims above, and further in view of Hoogi et al. “A Fully-Automated Pipeline for Detection and Segmentation of Liver Lesions and Pathological Lymph Nodes”, ArXiv abs/1703.06418 (2017); hereafter: Hoogi).
Regarding Claim 11, Wan, in view of Gotra, teaches: the method of claim 1, but does not explicitly disclose wherein the lesion segmentation logic is a stage of computer logic in a lesion detection and classification artificial intelligence (AI) pipeline comprising a plurality of trained machine learning computer models, and wherein the lesion segmentation logic receives input from a liver/lesion detection logic stage of the AI pipeline.
In a related art, Hoogi teaches: wherein the lesion segmentation logic is a stage of computer logic in a lesion detection and classification artificial intelligence (AI) pipeline comprising a plurality of trained machine learning computer models, and wherein the lesion segmentation logic receives input from a liver/lesion detection logic stage of the AI pipeline (Abstract: “We propose a fully-automated method for accurate and robust detection and segmentation of potentially cancerous lesions found in the liver and in lymph nodes. The process is performed in three steps, including organ detection, lesion detection, and lesion segmentation. Our method applies machine learning techniques such as marginal space learning and convolutional neural network as well as active contour models.”; Section 3.2 and Section 3.3) for automated and more accurate segmentation of lesions.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wan, in view of Gotra, with the above teachings of Hoogi to incorporate the detection and segmentation of lesions using fully automated methods and machine learning. The motivation in doing so would lie in the automation of the detection and segmentation process and a more accurate final output.
Regarding Claim 12, Wan, in view of Gotra, and in further view of Hoogi, teaches: the method of claim 11, wherein the plurality of trained machine learning computer models of the AI pipeline comprises: one or more first machine learning computer models of the AI pipeline that process an input volume of medical images to detect lesions present in the medical images of the input volume which corresponds to an anatomical structure of interest (Hoogi: Section 3.1 and 3.2); and one or more second machine learning computer models of the AI pipeline that processes the detected lesions to perform lesion segmentation (Hoogi: Section 3.3) and combining of lesion contours of different medical images in the input medical image associated with a same lesion, to generate the listing of lesions and corresponding lesion contours (Wan: Para 21: “generate a set of contours of a feature in an image in accordance with an image segmentation technique; select a set of candidate solutions form the set of contours based on secondary information; and output at least one contour form the set of candidate solutions as a final segmentation of the feature in the image.”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wan, in view of Gotra, and in further view of Hoogi, as applied to claims above, and further in view of Cho et al. (US 2015/0230773 A1; hereafter: Cho).
Regarding Claim 13, Wan, in view of Gotra, and in further view of Hoogi does not explicilty teaches: the method of claim 11, wherein the plurality of trained machine learning computer models comprise one or more machine learning computer models that process the updated segmented medical image output by the lesion segmentation logic to remove false positives from the updated segmented medical image.
In a related art, Cho teaches: the plurality of trained machine learning computer models comprises one or more machine learning computer models that process the updated segmented medical image output by the lesion segmentation logic to remove false positives from the updated segmented medical image (Para 84: “The candidate remover 39 may receive verification result from the lesion candidate verifier 37. Accordingly, the candidate remover may remove lesion candidates determined to be a false positive candidate by the candidate remover 39 among the lesion candidate detected by the lesion candidate detector 33.”; Para 83 further discloses that lesion candidates are verified based on contextual and anatomical factors.) for removing false positives and ensuring an accurate final output.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wan, in view of Gotra, and in further view of Hoogi, with the above teachings of Cho to incorporate the removal of false positives form a dataset. The motivation in doing so would lie in a more accurate final output.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kaur et al. (US 2018/0103892 A1), Notte (US 2013/0322710 A1), Chen (US 2021/0065877 A1), Sekiguchi et al. (US 2014/0037170 A1), Hoogi et al. (US 2017/0270664 A1), Matsuda et al. (US 2014/0044328 A1), Madabhushi et al. (US 2015/0030219 A1), Mashiach et al. (US 2009/0226057 A1), Novikov et al. (US 2018/0247414 A1), Kupinski et al. (US 6,138,045 A), Chang et al. (US 2013/0114904 A1), Chu et al. (US 2021/0219936 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668 

/VU LE/Supervisory Patent Examiner, Art Unit 2668